United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1465
Issued: November 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the March 7, 2007 decision of the
Office of Workers’ Compensation Programs denying modification of a schedule award for
hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that he has increased hearing loss causally
related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 14, 1980 appellant, then a 36-year-old retired special agent, filed a claim for
binaural hearing loss arising out of his exposure to firearm noise from 1970 to 1976 in the
performance of duty. His claim was accepted and, on January 7, 1986, the Office issued a
schedule award for 47 percent binaural hearing loss. On June 15, 1989 appellant was awarded

additional compensation for a 1 percent binaural hearing loss, bringing his compensated hearing
loss to 48 percent.
On August 23, 2004 appellant requested an increased schedule award.1
On
September 28, 2004 the Office informed him that his claim could not be evaluated without
current medical evidence.
On October 19, 2004 Dr. Dan Moskowitz, a Board-certified otolaryngologist, stated that
appellant had a history of exposure to firearms in the course of his federal duties. He reported
that appellant had complained of hearing loss over many years and had bilateral tinnitus.
Dr. Moskowitz stated that his examination revealed some cerumen impactions bilaterally and
confirmed severe bilateral sensorineural hearing loss with marked discrimination changes. He
recommended hearing aids. On November 27, 2004 Dr. Moskowitz stated that appellant’s
hearing loss and tinnitus appeared to be correlated to his exposure to firearm noise in his federal
employment. He stated that audiometric tests performed on October 19, 2004 revealed severe
profound hearing loss beyond the 48 percent for which he had previously been compensated.
Appellant denied any history of noise exposure after leaving federal employment.
The Office provided the Office medical adviser, Dr. Ira Rothfeld, a Board-certified
otolaryngologist, with Dr. Moskowitz’s reports and audiometric tests. On March 2, 2005
Dr. Rothfeld stated that he agreed that appellant’s hearing had deteriorated, but questioned the
reliability of the October 19, 2004 audiogram, which showed a difference of more than 12
decibels between the pure tone and speech recognition scores. Dr. Rothfeld concurred with an
audiologist who had reviewed appellant’s case 14 years previously, who stated that noiseinduced hearing loss will not progress in the absence of further acoustic trauma. He stated that
appellant’s increased hearing loss was likely the result of presbycusis, an aging process affecting
the auditory nerves. Dr. Rothfeld noted that Dr. Moskowitz offered no etiology for appellant’s
increased hearing loss and opined that there was no causal relationship between the factors of
appellant’s federal employment and the subsequent deterioration of his hearing. He stated that
there was therefore no need to calculate hearing loss percentage.
By decision dated March 15, 2005, the Office denied appellant’s request for an increased
schedule award based on Dr. Rothfeld’s opinion.
On March 26, 2005 appellant requested an oral hearing. On June 22, 2005 the Office
hearing representative found that the case was not in posture for a hearing and vacated the
March 15, 2005 decision. He found that the Office should have referred appellant for a second
opinion because the recent audiograms revealed increased hearing loss.
The Office referred appellant to Dr. Michael Scherl, a Board-certified otolaryngologist,
for a second opinion examination. On November 11, 2005 Dr. Scherl conducted a review of
appellant’s medical history, in which he noted that appellant’s 1981 audiometric testing provided
reliable evidence of mild sensorineural hearing loss in the low and mid frequency ranges and
severe loss in the high frequency ranges. He stated, however, that audiometric testing from 1983
and 1985, which revealed significant progression in hearing loss, might not be accurate because
1

Appellant submitted a claim for compensation, Form CA-7, on December 17, 2004.

2

there were inconsistencies between pure tone and speech reception thresholds. A 1988
audiometric test showed moderate sensorineural loss up to 2,000 cycles and severe loss above
2,000 cycles. Dr. Scherl stated that the audiometric examination performed in his office showed
severe bilateral sensorineural hearing loss, especially above 2,000 cycles. He found that
appellant’s speech discrimination and reception threshold were better than expected based on his
degree of hearing loss and his pure tone testing averages. Dr. Scherl noted that acoustic reflexes
were present in appellant’s right ear at 500, 1,000 and 2,000 cycles and in his left ear at 500 and
1,000 cycles. He stated that otoacoustic emission testing demonstrated near-normal hearing in
the left ear and some loss in the right ear.
Dr. Scherl opined that appellant had significant hearing loss, but that his tests were not
completely accurate and his cooperation was suspect. He noted that the presence of reflexes was
inconsistent with his hearing levels, as were his pure tone, speech reception threshold, and
speech discrimination scores. Dr. Scherl noted that the near-normal otoacoustic emission testing
called into question the accuracy and etiology of appellant’s high frequency hearing loss, as the
findings would be expected to be much worse for hearing loss caused by noise exposure. He
stated that appellant’s hearing loss findings were more consistent with neurological loss rather
than noise exposure loss and opined that the progression of appellant’s hearing loss was
unrelated to noise exposure during his federal employment. Dr. Scherl also opined that
appellant’s hearing thresholds were significantly better than the tests indicated.
On December 20, 2005 the Office sought clarification of his opinion. In a report dated
January 19, 2006 Dr. Scherl stated that appellant’s hearing loss progression was only partly
related to noise exposure, which did not play a major role in the continued hearing deterioration.
On April 12, 2006 the Office provided Dr. Scherl’s report to Dr. Rothfeld, the Office
medical adviser. On May 6, 2006 Dr. Rothfeld concurred with Dr. Scherl’s opinion that
appellant’s hearing loss progression was not related to acoustic trauma from appellant’s federal
employment. He stated that the currently accepted scientific studies indicated that there was no
further deterioration of the acoustic nerve or its components following cessation of exposure to
acoustic trauma. Dr. Rothfeld found that the progression of appellant’s hearing loss in the prior
30 years was related to presbycusis, with some possible psychological overlay to account for the
inconsistencies in the recent audiograms.
By decision dated June 8, 2006, the Office denied modification of appellant’s schedule
award on the basis of the medical opinions of Dr. Scherl and Dr. Rothfeld. On June 28, 2006
appellant requested an oral hearing.
By decision dated November 13, 2006, the Office hearing representative vacated the
June 8, 2006 decision and remanded the case for further development. He found that Dr. Scherl
provided an inconsistent opinion as to whether the progression of appellant’s hearing loss was
caused in any part by the accepted employment factors.
On November 29, 2006 the Office requested that Dr. Scherl clarify his medical opinion.
In a report dated December 29, 2006, Dr. Scherl stated that appellant’s significant hearing loss
since 1988 was related to multiple factors, the vast majority of which were related to genetics
and aging. He stated, however, that it was not unusual for people with severe and prolonged

3

exposure to noise to experience continued deterioration years afterwards. Dr. Scherl stated that it
was conceivable that a very small amount of appellant’s hearing loss progression was related to
his prior noise exposure because dramatic noise exposure can be the cause of mild progression in
hearing loss that would not have otherwise occurred, even years later.
On January 8, 2007 the Office provided Dr. Scherl’s opinions and selections from
appellant’s medical history to a new Office medical adviser, Dr. Morley Slutsky, a Boardcertified occupational medical specialist. On February 8, 2007 Dr. Slutsky stated that the
majority of medical science did not support Dr. Scherl’s finding that a small part of appellant’s
hearing loss progression could be related to his prior noise exposure. He opined that, because
appellant’s federally-induced hearing loss would stop at the same time as his noise exposure, the
progression of appellant’s hearing loss from 1977 was not due to his federal employment.
Dr. Slutsky stated that he was unable to provide a diagnosis or functional hearing loss
measurement because he did not have any historical audiograms or an accurate current
audiogram.
On February 16, 2007 the Office provided Dr. Slutsky with appellant’s entire case file.
On February 22, 2007 Dr. Slutsky supplemented his report based on audiometric examinations
from the 1970s and 1980s. He agreed that the diagnosis of noise-induced, high frequency
employment-related hearing loss had been established. To determine appellant’s permanent
functional loss of hearing and the date of maximum medical improvement, Dr. Slutsky used an
audiogram conducted on December 31, 1979 because it had good reliability and was the closest
to appellant’s last exposure to the acoustic trauma. He noted that he could not confirm whether
the 1979 test was performed in accordance with the applicable sound and equipment, but he
would presume that they had been performed to the clinical standards of the time. According to
the 1979 audiometric test, appellant had no ratable hearing loss. Dr. Slutsky stated that later
audiometric tests revealed significant changes in appellant’s low frequency hearing, but that
these changes were not related to appellant’s federal employment.
By decision dated March 7, 2007, the Office denied appellant’s claim for increased
schedule award. The Office found that, as Dr. Scherl did not provide an exact rating for
appellant’s increased hearing loss and the Office medical adviser found that the change was
unratable, the medical evidence did not establish that any basis for an additional schedule award.
LEGAL PRECEDENT
A claimant under the Federal Employees’ Compensation Act2 may seek an increased
schedule award if the evidence establishes that he or she sustained an increased impairment at a
later date causally related to an employment injury. A claim for an increased schedule award
may be based on new exposure or on medical evidence indicating the progression of an
employment-related condition, without new exposure to employment factors, has resulted in
greater impairment than previously calculated.3 The Board has long recognized that, if a

2

5 U.S.C. § 8101 et seq.

3

Rose V. Ford, 55 ECAB 449 (2004).

4

claimant’s employment-related hearing loss worsens in the future, the claimant may apply for an
additional schedule award for any increased permanent impairment.4
Once the Office starts to procure a medical opinion, it must do a complete job. The
Office has the responsibility to obtain from its referral physician an evaluation that will resolve
the issue involved in the case.5
ANALYSIS
The Board finds that this case is not in posture for a decision because the second opinion
physician did not resolve the issues related to the cause and extent of appellant’s increased
hearing loss.
Dr. Scherl, a Board-certified otolaryngologist, stated that the audiometric examination
performed in his office on November 11, 2005 showed severe bilateral sensorineural hearing
loss, especially above 2,000 cycles. He found, however, that appellant’s speech discrimination
and reception thresholds were better than expected based on his degree of hearing loss and his
pure tone testing averages, which indicated poor testing reliability. Dr. Scherl noted that several
of appellant’s previous audiometric tests also had poor reliability. He found that acoustic
reflexes were present in both ears and that otoacoustic emission testing demonstrated nearnormal hearing in the left ear and some loss in the right ear. Based on these findings, Dr. Scherl
opined that appellant had significant hearing loss, but that the amount of the loss was unclear
because of appellant’s suspect cooperation and the unreliability of the test results. Dr. Scherl
stated that the near-normal otoacoustic emission testing called into question the accuracy and
etiology of appellant’s high frequency hearing loss, because the findings would be expected to be
much worse for hearing loss caused by noise exposure. He opined that appellant’s hearing
thresholds were significantly better than the tests indicated. Dr. Scherl stated that appellant’s
hearing loss findings were more consistent with neurological loss rather than noise exposure loss
and that noise exposure did not play a major role in the continued hearing deterioration. When
asked to clarify his opinion, he stated that the vast majority of appellant’s hearing loss was due to
genetics and aging, but that it was conceivable that a very small amount of the hearing loss
progression was related to prior noise exposure. Dr. Scherl explained that dramatic noise
exposure can cause mild progression in hearing loss years afterwards.
The Board finds that Dr. Scherl’s opinion does not carry the weight of the medical
evidence in this case because it is speculative as to whether any portion of appellant’s increased
hearing loss was caused by his federal noise exposure.6 While the medical opinion of a
physician supporting causal relationship does not have to reduce the cause or etiology of a

4

Robert E. Cullison, 55 ECAB 570 (2004).

5

Richard F. Williams, 55 ECAB 343 (2004).

6

The Board has held that if the evidence supports that an underlying condition was aggravated, precipitated,
accelerated, the resultant disability is compensable regardless of the precise quantum or portion directly related to
the federal employment. See Henry Klaus, 9 ECAB 333 (1957).

5

disease or condition to an absolute certainty, neither can such opinion be speculative or
equivocal.7
The Board also finds that the Office improperly determined that Dr. Scherl’s reports
provided an accurate assessment of appellant’s hearing impairment. Dr. Scherl stated that the
reliability of several audiometric tests, including that of November 11, 2005, was poor, that
appellant’s cooperation was suspect, and that appellant probably had greater hearing thresholds
than the tests indicated. However, the Office did not refer appellant for additional audiometric
testing to address Dr. Scherl’s concerns. The Board has held that when the reliability of
audiometric tests is poor, the Office should instruct the referral physician to perform appropriate
tests to determine the reason for testing inconsistency.8 Because Dr. Scherl could not ascertain
the accuracy of appellant’s hearing impairment, his report cannot be used as the basis of a
schedule award determination.
CONCLUSION
The Board finds that this case is not in posture for a decision. The Office’s second
opinion physician has not yet resolved the issue of causation and has not determined appellant’s
current impairment level. On remand, the Office should refer appellant to a second opinion
physician for further audiometric examination and an opinion on causal relationship.9 Following
this and such further development as the Office deems necessary, an appropriate decision should
be issued.

7

Ellen L. Noble, 55 ECAB 530 (2004).

8

See Charles A. McNeely, 40 ECAB 484 (1989).

9

5 U.S.C. § 8123(d) provides in pertinent part: “If an employee refuses to submit to or obstructs an examination,
his right to compensation under this subchapter is suspended until the refusal or obstruction stops.” See also
20 C.F.R. § 10.323.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2007 is set aside and remanded for action consistent
with this decision.
Issued: November 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

